Appeal by the plaintiff from a judgment of the Supreme Court, entered in the office of the clerk of the county of Kings on the 31st day of January, 1922, dismissing the complaint, and also from an order entered on the 2d day of February, 1922, denying plaintiff’s motion to set aside the said dismissal and go to the jury on the question of fact raised by the issues and the testimony and the pleadings.
Judgment and order affirmed, with costs. No opinion. Kelly, Manning and Kelby, JJ., concur; Young, J., reads for reversal, with whom Blaekmar, P. J., concurs.